EXHIBIT 10.4

AMENDMENT NO. 2 TO

CAPITAL SUPPORT AGREEMENT

This Amendment No. 2 (the “Amendment”) to the Capital Support Agreement, is made
as of the 26th day of January 2009, by and between Northern Trust Corporation
(the “Support Provider”) and The Northern Trust Company (“TNT”), as securities
lending agent on behalf of the Core Select Securities Lending Cash Collateral
Pool (the “Fund”).

WHEREAS, the parties have entered into a Capital Support Agreement (the
“Agreement”), dated as of February 21, 2008 and amended the Agreement on
July 15, 2008; and

WHEREAS, the parties desire to further amend the Agreement on the terms and
subject to the conditions provided herein.

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Unless otherwise expressly provided herein, capitalized terms shall have the
meanings assigned to them in the Agreement.

2. Section 3(c)(iii) of the Agreement is hereby deleted in its entirety and
replaced as set forth below:

(iii) 5:00 p.m. Eastern Time on November 6, 2009.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Amendment No. 2 to the Capital
Support Agreement to be executed.

 

NORTHERN TRUST CORPORATION By:  

/s/ William R. Dodds, Jr.

Name:   William R. Dodds, Jr. Title:   Treasurer ADDRESS FOR NOTICES: 50 S.
LaSalle St. Chicago, IL 60603 Attn: William R. Dodds, Jr. THE NORTHERN TRUST
COMPANY, AS LENDING AGENT ON BEHALF OF THE CORE SELECT SECURITIES LENDING CASH
COLLATERAL POOL By:  

/s/ Jeffrey S. Benner

Name:   Jeffrey S. Benner Title:   Senior Vice President ADDRESS FOR NOTICES: 50
S. LaSalle St. Chicago, IL 60603 Attn: Jeffrey S. Benner